DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Applicant’s amendments to claims 6, 7, 16, and 17 in the reply filed 24 May 2022 are acknowledged and accordingly each of the rejections thereto under 35 U.S.C. 112(b) for the reasons outlined in the last office action mailed 9 May 2022 are hereby withdrawn as moot in light of said amendments.

Response to Arguments
Applicant’s arguments, see pages 18 and 19 of Applicant’s remarks, filed 24 May 2022, with respect to claims 1, 2, 8-12, 18, and 19 have been fully considered and are persuasive. Accordingly, the rejections of each of said claim have has been withdrawn.
In particular, as remarked by Applicant, independent claim 1 has been amended to include the limitations of previously recited claim 3, indicated as objected to as containing allowable subject matter in the last office action mailed 9 May 2022, and accordingly claim 1 is therefore in condition for allowance. Claims 2 and 4-11 depend ultimately from claim 1 and accordingly are also in condition for allowance. Similarly, claim 12, now including the limitations of previously objected to as containing allowable subject matter in claim 13, is also allowable for similar reasons. Furthermore, claims 14-18 depend upon claim 12 ultimately and also therefore indicated allowable. A similar reason for allowance exists for claim 19 which has been amended to include the limitations of former claim 20.
Similarly, new claims 21-28, reciting various combinations of previously objected to claims that were indicated allowable for reasons outlined in the last office action mailed 9 May 2022, are also therefore indicated allowable.

Reasons for Allowance
Claims 1, 2, 4-12, 14-19, and 21-28 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The prior art of record does not disclose or render obvious to the skilled artisan a system for monitoring a state-of-charge of a redox flow battery having an electrolyte reservoir containing an electrolyte solution, the system comprising a probing cell, an ultrasonic system, and wherein the probing cell and the ultrasonic system are configured to be calibrated using water, when considered in combination with the other limitations recited in the instant claim.
As to claim 12: The prior art of record does not disclose or render obvious to the skilled artisan a method for monitoring state-of-charge of a redox flow battery having an electrolyte reservoir containing an electrolyte solution, the method comprising transmitting, by an ultrasonic transducer attached to a probing cell, pulses at a frequency into the probing cell, and calibrating, using water, the probing cell and the ultrasonic transducer, when considered in combination with the other limitations recited in the instant claim.
As to claim 19: The prior art of record does not disclose or render obvious to the skilled artisan a computer-readable storage media comprising controlling an ultrasonic transducer to transmit pulses at a frequency into a probing cell, determining a first amplitude of a first echo of a first set of echoes, determining a second amplitude of a first echo of the second set of echoes, and calculating, based on a longitudinal length of the probing cell and a ratio of the second amplitude to the first amplitude at a particular frequency, the acoustic attenuation coefficient, when considered in combination with the other limitations recited in the instant claim.
As to claim 21: The prior art of record does not disclose or render obvious to the skilled artisan a system for monitoring a state-of-charge of a redox flow battery having an electrolyte reservoir containing an electrolyte solution, the system comprising a probing cell, an ultrasonic system, wherein the probing cell further comprising a first disk at the first lateral end and a second disk at the second lateral end, when considered in combination with the other limitations as recited in the instant claim.
As to claim 25: The prior art of record does not disclose or render obvious to the skilled artisan a method for monitoring a state-of-charge of a redox flow battery having an electrolyte reservoir containing an electrolyte solution, the method comprising, transmitting, by an ultrasonic transducer attached to a probing cell, pulses at a frequency into the probing cell, receiving, by the ultrasonic transducer, echoes, the echoes being reflections of the pulses, wherein the probing cell further comprises a first disk at the first lateral end and a second disk at the second lateral end, when considered in combination with the other limitations as recited in the instant claim.
As to claims 2, 4-11, 14-18, 22-24, and 26-28: Each of said claims depends ultimately from one of independent claims 1, 12, 19, 21, or 25 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        

/RANDY W GIBSON/Primary Examiner, Art Unit 2856